UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 4, 2010 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-2207 WENDY’S/ARBY’S GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 38-0471180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1155 Perimeter Center West, Atlanta, GA (Address of principal executive offices) (Zip Code) (678) 514-4100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X]Accelerated filer []Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X ] There were 430,131,620 shares of the registrant’s Common Stock outstanding as of May 7, 2010. PART I. FINANCIAL INFORMATION Item 1.Financial Statements. WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) April 4, January 3, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts and notes receivable Inventories Prepaid expenses and other current assets Deferred income tax benefit Advertising funds restricted assets Total current assets Notes receivable Investments Properties Goodwill Other intangible assets Deferred costs and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses and other current liabilities Advertising funds restricted liabilities Total current liabilities Long-term debt Deferred income Deferred income taxes Other liabilities Commitments and contingencies Stockholders’ equity: Common stock Additional paid-in capital Accumulated deficit ) ) Common stock held in treasury, at cost ) ) Accumulated other comprehensive income (loss) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands Except Per Share Amounts) Three Months Ended April 4, March 29, (Unaudited) Revenues: Sales $ $ Franchise revenues Costs and expenses: Cost of sales General and administrative Depreciation and amortization Impairment of other long-lived assets Facilities relocation and corporate restructuring - Other operating expense, net Operating profit Interest expense ) ) Investment income (expense), net ) Other than temporary losses on investments - ) Other income (expense), net ) Loss before income tax benefit ) ) Benefit from income taxes Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Dividends declared per share $ $ See accompanying notes to condensed consolidated financial statements. 2 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Three Months Ended April 4, March 29, (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Net receipt of deferred vendor incentive Impairment of other long-lived assets Share-based compensation provision Distributions received from joint venture Non-cash rent expense Accretion of long-term debt Provision for doubtful accounts Write-off and amortization of deferred financing costs Deferred income tax benefit, net ) ) Equity in earnings in joint venture ) ) Operating investment adjustments, net (see below) ) Other, net Changes in operating assets and liabilities, net: Accounts and notes receivable ) Inventories Prepaid expenses and other current assets ) ) Accounts payable ) ) Accrued expenses and other current liabilities ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from dispositions Investment activities, net (see below) Other, net ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repurchases of common stock ) - Repayments of long-term debt ) ) Dividends paid (a) ) - Proceeds from long-term debt Deferred financing costs - ) Other, net 52 Net cash used in financing activities ) ) Net cash (used in) provided by operations before effect of exchange rate changes on cash ) Effect of exchange rate changes on cash ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ (a) The dividend declared in the first quarter of 2009 was paid on March 30, 2009, the first day of the 2009 second quarter. 3 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (In Thousands) Three Months Ended April 4, March 29, (Unaudited) Detail of cash flows related to investments: Operating investment adjustments, net: Other than temporary losses on investments $ - $ Other net recognized (gains) losses ) $ ) $ Investment activities, net: Proceeds from sales of available-for-sale securities, securities sold short, and other investments $ $ Decrease in restricted cash held for investment - Cost of available-for-sale securities, other investments purchased, and payments to cover short positions in securities - ) $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Income taxes, net of refunds $ $ Supplemental non-cash investing and financing activities: Total capital expenditures $ $ Cash capital expenditures ) ) Non-cash capitalized lease and certain sales-leaseback obligations $ $ See accompanying notes to condensed consolidated financial statements. 4 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In Thousands Except Per Share Amounts) (1)Basis of Presentation The accompanying unaudited condensed consolidated financial statements (the “Financial Statements”) of Wendy’s/Arby’s Group, Inc. (“Wendy’s/Arby’s” or “Wendy’s/Arby’s Group” and, together with its subsidiaries, the “Company”, “we”, “us” or “our”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and, therefore, do not include all information and footnotes required by GAAP for complete financial statements. In our opinion, however, the Financial Statements contain all adjustments necessary to present fairly our financial position as of April 4, 2010 and results of our operations for the three months ended April 4, 2010 and March 29, 2009 and our cash flows for the three months ended April 4, 2010 and March 29, 2009. The results of operations for the three months ended April 4, 2010 are not necessarily indicative of the results to be expected for the full 2010 fiscal year. These Financial Statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended January 3, 2010 (the “Form 10-K”). We report on a fiscal year consisting of 52 or 53 weeks ending on the Sunday closest to December 31. Our 2009 fiscal year consisted of 53 weeks. Both three month periods presented contain 13 weeks. All references to years and quarters relate to fiscal periods rather than calendar periods. (2)Dispositions During the three months ended March 29, 2009, the Company received proceeds from dispositions of $6,246 consisting of $3,384 from the sale of 10 Wendy’s units to a franchisee and $2,862 related to other dispositions. These sales resulted in a gain of $2,334 which is included in “Depreciation and amortization.” Restaurant dispositions during the three months ended April 4, 2010 were not significant. (3)Fair Value Measurement of Financial Assets and Liabilities The carrying amounts and estimated fair values of the Company’s financial assets and liabilities were as follows: April 4, 2010 Carrying Amount Fair Value Financial assets: Cash and cash equivalents (a) $ $ Restricted cash equivalents (a): Current included in “Prepaid expenses and other current assets” Non-current included in “Deferred costs and other assets” Deerfield Capital Corp. (“DFR”) notes receivable (b) Non-current cost investments (c) Interest rate swaps (d) Financial liabilities: Long-term debt, including current portion: 10.00% Senior notes (e) Senior secured term loan, weighted average effective interest of 7.25% (e) 6.20% Senior notes (e) 6.25% Senior notes (e) Sale-leaseback obligations (f) Capitalized lease obligations (f) 7% Debentures (e) 6.54% Secured equipment term loan (f) Other Total long-term debt, including current portion $ $ Guarantees of: Lease obligations for Arby’s restaurants not operated by the Company (g) $ $ Wendy’s franchisee loans obligations (h) $ $ 5 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In Thousands Except Per Share Amounts) (a) The carrying amounts approximated fair value due to the short-term maturities of the cash equivalents or restricted cash equivalents. (b) The fair value of the DFR notes received in connection with the sale of Deerfield & Company, LLC in 2007 represented the present value of the probability weighted average of expected cash flows of the DFR notes as of January 3, 2010 as reported in our Form 10-K. The Company does not believe that the fair value of the DFR notes changed significantly to April 4, 2010. Pursuant to an agreement entered into on March 22, 2010, DFR intends to repurchase the notes from the Company, subject to certain approvals, at approximately 64.1% of the $47,986 aggregate principal amount thereof plus accrued interest. (c) These consist of investments in certain non-current cost investments. The fair values of these investments were based entirely on statements of account received from investment managers or investees which were principally based on quoted market or broker/dealer prices. To the extent that some of these investments, including the underlying investments in investment limited partnerships, do not have available quoted market or broker/dealer prices, the Company relied on valuations performed by the investment managers or investees in valuing those investments or third-party appraisals. (d) The fair values were based on information provided by the bank counterparties that is model-driven and whose inputs were observable or whose significant value drivers were observable. (e) The fair values were based on quoted market prices. (f) The fair values were determined by discounting the future scheduled principal payments using an interest rate assuming the same original issuance spread over a current U.S. Treasury bond yield for securities with similar durations. (g) The fair value was assumed to reasonably approximate the carrying amount since the carrying amount represented the fair value as of the acquisition of these lease obligations (2005) less subsequent amortization. (h) Wendy’s provided loan guarantees to various lenders on behalf of franchisees entering into pooled debt facility arrangements for new store development and equipment financing. Wendy’s has accrued a liability for the fair value of these guarantees, the calculation for which was based upon a weighed average risk percentage established at the inception of each program. The carrying amounts of current accounts, notes receivable and non-current notes receivable (excluding the DFR notes described above) approximated fair value due to the effect of related allowances for doubtful accounts and notes receivable. The carrying amounts of accounts payable, accrued expenses and advertising funds’ restricted assets and liabilities approximated fair value due to the short-term maturities of those items. Valuation techniques under the accounting guidance related to fair value measurements were based on observable and unobservable inputs.Observable inputs reflected readily obtainable data from independent sources, while unobservable inputs reflected our market assumptions.These inputs are classified into the following hierarchy: Level 1 Inputs – Quoted prices for identical assets or liabilities in active markets. Level 2 Inputs – Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level 3 Inputs – Pricing inputs are unobservable for the assets or liabilities and include situations where there is little, if any, market activity for the assets or liabilities.The inputs into the determination of fair value require significant management judgment or estimation. The following table presents our financial assets and liabilities (other than cash and cash equivalents) measured at fair value on a recurring basis as of April 4, 2010 by the valuation hierarchy as defined in the fair value guidance: April 4, Fair Value Measurements Level 1 Level 2 Level 3 Interest rate swaps (included in “Deferred costs and other assets”) $ $
